 

 

USDC SDNY

 

 

 

 

 

 

DoCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #= _

DATE FILED: i_'J_ '~l `

ANGELA MONTGOMERY,
Plaintiff, 17 Civ. 3689 (PAE)
..V_
OPINION & ORDER

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

Before the Court is the September ll, 2018 Report and Recommendation of Magistrate
Judge Robert W. Lehrburger, recommending that the Court deny the Commissioner of Social
Security’S motion to dismiss this action as untimely. Dkt. 22 (the “Report”). For the following
reasons, the Court adopts the Report in full.
I. Background

The Court incorporates by reference the Summary of the facts and procedural history
provided in the Report. See Report at 1-7. The Court also notes that, the day before Judge
Lehrburger filed his Report, the Commissioner of Social Security filed a letter motion seeking
leave to Withdraw the motion to dismiss, effectively achieving the same result as recommended
by the Report. See Dkt. 21.
II. Discussion

In reviewing a Report and Recommendation, a district court “may accept, rej ect, or
modify, in Whole or in part, the findings or recommendations made by the magistrate judge.” 28
U.S.C. § 636(b)(l)(C). “To accept those portions of the report to Which no timely objection has

been made, a district court need only satisfy itself that there is no clear error on the face of the

record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF) (RLE), 2014 WL 4635575, at *2
(S.D.N.Y. Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC) (AJP), 2009 WL
2001439, at *4 (S.D.N.Y. July 8, 2009), aj’d 453 Fed. App’X 88 (2d Cir. 2011)); See also, e.g.,
Mims v. Walsh, No. 04 Civ. 6133 (BSJ) (FM), 2012 WL 6699070, at *2 (S.D.N.Y. Dec. 23,
2012) (quoting Ea'wards v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006)).

Because neither party has submitted objections to the Report, review for clear error is
appropriate Careful review of Judge Lehrburger’s thorough and well-reasoned Report reveals
no facial error in its conclusions The Court, therefore, adopts the Report in its entirety.

In addition, the Report expressly states that “f`ailure to file timely objections will preclude
appellate review.” Report at 19. Accordingly, each party’s failure to object to the Report
operates as a Waiver of appellate review. See Monroe v. Hyundai of Manhattan & Westchester,
372 F. App’x 147, 147-48 (2d Cir. 2010) (summary order) (quoting Caidor v. Onondaga Cnty.,
517 F.3d 601, 604 (2d Cir. 2008); Frank v. Johnson, 968 F.2d 298, 300 (2d Cir. 1992)).

CONCLUSION

For the reasons stated herein, the Court adopts the Report in full. Def`endant’s motion to
dismiss is hereby denied, and the case shall proceed on the merits. To that end, the Court directs
defendant to file the certified administrative record in this case by December 11, 2018.

The Court respectfully directs the Clerk of Court to terminate the motion pending at
docket 21.

SO ORDERED.

MN W

Paul A. Engelmayeru
United States District Judge

Dated: December 4, 2018
New York, New York

